Citation Nr: 0618371	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  05-00 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a shrapnel wound to the left axilla with retained foreign 
body (RFB) and scar.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
September 1982.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2004 rating action that granted service 
connection for residuals of a shrapnel wound to the left 
axilla with RFB and scar, and assigned an initial 
noncompensable rating therefor.  Inasmuch as the claim for a 
higher rating involves disagreement with the initial rating 
assigned following the grant of service connection, the Board 
has characterized that issue in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In April 2004, the veteran testified at a hearing before a 
Decision Review Officer at the RO; a transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  The veteran's residuals of a shrapnel wound to the left 
axilla with RFB and scar are manifested by a very small, 
well-healed, and non-tender scar at the level of the 9th rib, 
and a RFB that was stationary and asymptomatic on recent VA 
examination.             




CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals 
of a shrapnel wound to the left axilla with RFB and scar have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, and Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.56, 4.73, 4.118, 
Diagnostic Codes 5302, 7801, 7802, 7803, 7804, 7805 (2005).  
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

A July 2002 and February 2004 RO letters specifically 
notified the veteran and his representative of the VA's 
responsibilities to notify and assist him in his claim.  
Through the June 2004 rating action and the December 2004 
Statement of the Case (SOC), the RO notified the veteran and 
his representative of the law and regulations governing 
entitlement to the benefit sought on appeal, the evidence 
that would substantiate his claim, and the evidence that had 
been considered in connection therewith.  After each, they 
were afforded an opportunity to respond.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, the July 2002 and February 2004 RO letters 
provided notice that VA would make reasonable efforts to help 
the veteran get evidence necessary to support his claim, such 
as medical records (including private medical records), if he 
gave it enough information, and, if needed, authorization, to 
obtain them.  Those letters further specified what records 
the VA was responsible for obtaining, to include Federal 
records, and reiterated the type of records that the VA would 
make reasonable efforts to get, and the February 2004 letter 
requested the veteran to furnish any medical records or other 
evidence that he had in his possession that pertained to his 
claim.  The Board finds that those letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran 
prior to the June 2004 rating action on appeal.  As indicated 
above, the rating action, RO letters, and SOC issued between 
2002 and 2004 collectively explained to the veteran what was 
needed to substantiate his claim, as well as the relative 
responsibilities of the parties; after each, he was afforded 
an opportunity to provide information and/or evidence 
pertinent to the claim.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  After the issuance of the RO's 
February 2004 notice letter and additional opportunities to 
provide information and/or evidence, the RO adjudicated the 
veteran's claim in the June 2004 rating decision on the basis 
of all the evidence of record, and then again in the December 
2004 SOC.

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code, as well as the 
effective date that may be assigned.  In this case, the Board 
finds that this was accomplished in the SOC, and that this 
suffices for Dingess/Hartman.    

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining post-service private medical records.  
In May 2004, the veteran was afforded comprehensive VA 
examinations in connection with his claim, reports of which 
are of record.  A transcript of the veteran's April 2004 RO 
hearing testimony is of record.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence in connection 
with the matter currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been 
established and an increase in disability is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" (assignment of 
separate ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

Historically, by rating action of June 2004, the RO granted 
service connection for residuals of a shrapnel wound to the 
left axilla with RFB and scar, and assigned an initial 
noncompensable rating therefor under the provisions of 
38 C.F.R. § 4.73, DC 5302.  

Under the applicable criteria, 38 C.F.R. § 4.73 provides a 
schedule for rating muscle injuries including the shoulder 
girdle and arm.  DC 5302 provides a noncompensable rating for 
slight disturbance of muscle function of Muscle Group II, 
which affects arm depression from the vertical overhead 
position to hanging at the side, downward rotation of the 
scapula, and the extrinsic muscles of the shoulder girdle.  A 
20% rating requires moderate or moderately-severe disturbance 
of muscle function of the non-dominant extremity.  A 30% 
rating requires severe disturbance of muscle function of the 
non-dominant extremity.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

Objective findings of slight disability of muscles include a 
minimal scar; no evidence of fascial defect, atrophy, or 
impaired tonus; and no impairment of function or metallic 
fragments retained in muscle tissue.  Findings of moderate 
disability include entrance and (if present) exit scars, 
small or linear, indicating a short track of a missile 
through muscle tissue; and some loss of deep fascia or muscle 
substance, or impairment of muscle tonus and loss of power, 
or a lowered threshold of fatigue when compared to the sound 
side.  38 C.F.R. § 4.56(d).

38 C.F.R. § 4.118 provides ratings for skin disabilities, 
including scars.  Under the criteria of DC 7801, scars that 
involve an area other than the head, face, or neck that are 
deep or that cause limited motion, with an area or areas 
exceeding 6 square inches (39 sq. cm.), warrant a 10% rating.  
A 20% rating requires an area or areas exceeding 12 square 
inches (77 sq. cm.).  A 30% rating requires an area or areas 
exceeding 72 square inches (465 sq. cm.).  A 40% rating 
requires an area or areas exceeding 144 square inches (929 
sq. cm.).  A deep scar is one associated with underlying soft 
tissue damage.

Under the criteria of DC 7802, scars that involve an area 
other than the head, face, or neck that are superficial and 
that do not cause limited motion, but involve an area of 144 
square inches (929 sq. cm. or greater, warrant a 10% rating.  
10% is the only rating assignable under DC 7802.  Scars in 
widely separated areas, as on 2 or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with 
38 C.F.R. § 4.25 (2005).  A superficial scar is one not 
associated with underlying soft tissue damage.

Under the criteria of DC 7803, superficial scars that are 
unstable warrant a         10% rating.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage.  10% is the 
only rating assignable under DC 7803.

Under the criteria of DC 7804, superficial scars that are 
painful on examination warrant a 10% rating.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  10% is the only rating assignable under DC 7804.

Under the criteria of DC 7805, scars may also be rated on the 
basis of any related limitation of function of the body part 
which they affect.

In every instance where the schedule does not provide a 0% 
rating for a DC, a     0% rating shall be assigned when the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that an initial compensable rating 
for residuals of a shrapnel wound to the left axilla with RFB 
and scar is not warranted under DC 5302, as moderate 
disturbance of muscle function attributable to the service-
connected disability has not been shown such as to warrant a 
20% rating thereunder.

March 2002 Catholic Medical Center left shoulder X-rays 
revealed metallic shrapnel within the inferior axilla, but 
there was no evidence of fracture, dislocation, or other bony 
abnormality, and no abnormal soft tissue calcifications; the 
joint spaces were well-preserved; and the articular surfaces 
were intact.

On mid-April 2002 examination, M. Biletch, M.D., noted that 
magnetic resonance imaging of the veteran's left shoulder had 
shown a foreign body below the left axilla which apparently 
was not problematic.  Although current examination showed 
mild cogwheeling rigidity in the left arm, an occasional 
tremor of the left hand, and some left shoulder tenderness, 
the impressions were left rotator cuff tendonitis and very 
early Parkinson's disease, which the Board notes are not 
service-connected disabilities, as a result of which no 
symptoms thereof may be considered in evaluating the service-
connected residuals of a shrapnel wound to the left axilla 
with RFB and scar.  

The veteran complained of left shoulder pain on late April 
2002 examination by    D. Goumas, M.D.  On examination, 
active left shoulder range of motion was to     120 degrees 
before pain was elicited, and there was no significant 
weakness when testing the supraspinatus upon resistance.  
There was significant limitation with internal rotation, but 
no significant weakness with rotation, and the diagnosis was 
left shoulder pain consistent with impingement, which the 
Board notes is another non-service-connected disability, as a 
result of which no symptoms thereof may be considered in 
evaluating the service-connected residuals of a shrapnel 
wound to the left axilla with RFB and scar.  When seen again 
in May, the diagnosis was left shoulder pain consistent with 
impingement/mild adhesive capsulitis, which the Board again 
notes are not service-connected disabilities, as a result of 
which no symptoms thereof may be considered in evaluating the 
service-connected residuals of a shrapnel wound to the left 
axilla with RFB and scar.  
 
On early May 2004 VA examination by a physician's assistant, 
the veteran was noted to be suffering the effects of 
Parkinson's disease, which affected his left side more than 
the right.  He complained of left upper extremity fatigue and 
limitation of left shoulder motion.  The veteran was noted to 
be right-handed.  Current examination showed a coarse resting 
tremor in the left upper extremity.  The left shoulder was 
much higher than the right, with a prominent scapula.  There 
were multiple muscle spasms surrounding the scapula, 
particularly in the trapezius and levator muscles.  Palpation 
of the axilla showed some tenderness but no palpable foreign 
body or mass.  In the left anterior chest at the 8th to 9th 
ribs was a teardrop-shaped raised scar with brown edges and a 
white center that measured .75 cm. in length and .5 cm. at 
its widest point.  Left shoulder abduction was from 0 to        
150 degrees, flexion from 0 to 140 degrees, internal rotation 
from 0 to 60 degrees, and external rotation from 0 to 90 
degrees, with all movements accompanied by pain.  Strength 
was intact and 5/5.  X-rays revealed a normal-appearing left 
shoulder with shrapnel present in the soft tissue of the 
axilla.  

The diagnoses were old shrapnel wound with RFB, and scar with 
healed entrance wound.  Regarding the painful motion in the 
shoulder and scapula as well as the findings of muscle spasms 
and a prominent scapula, the examiner opined that it was not 
at least as likely as not that these were due to the residual 
shrapnel.  He further opined that it was at least as likely 
as not that the pressure and pulling in the scapula and 
shoulder with range of motion was due to the shrapnel and 
residual scarring that would occur in the shoulder.

On late May 2004 VA examination by a physician, the veteran 
complained of some discomfort in the posterosuperior aspect 
of the left shoulder in the vicinity of the trapezius and 
suprascapularis muscles.  The doctor also noted that the 
veteran had a marked tremor on both sides, but worse on the 
left, as a result of Parkinson's disease, with the 
development of upper thoracic scoliosis concave to the right 
side.  Current examination showed an entrance wound at the 
level of about the 9th rib laterally on the left side, which 
scar was very small, well-healed, and non-tender.  The doctor 
could not palpate a foreign body in this area or in the 
axilla, and he felt that it was likely embedded in either the 
pectoralis muscle, adjacent to it, or adjacent to the 
subscapularis muscle in the posterior axillary fold.  The 
physician's review of X-rays showed that the shrapnel 
fragment was in no way close to the scapulohumeral joint, and 
he stated that it was very likely that this small metallic 
fragment had slowly migrated either posteriorly or anteriorly 
since it penetrated the veteran's body, and that it was 
likely stationary and asymptomatic at this point in time.  
The veteran currently had full range of left shoulder motion.  
Although he complained of some discomfort in the left 
trapezius area and in the suprascapular muscle during 
internal rotation, the examiner noted that these were not in 
continuity with the foreign body.  There was no significant 
shoulder cuff tenderness.  There was hyperreflexia at both 
the level of the biceps and triceps bilaterally.  Inspection 
of the thoracic region showed a prominent dorsal scoliosis 
concave to the right side with left scapular prominence and 
slight elevation of the left shoulder, which the physician 
opined was likely secondary to the significant spasticity 
that had developed secondary to the veteran's Parkinson's 
disease.

The diagnoses were retained shrapnel fragment in the left 
axillary region of the chest wall, which fragment was not in 
continuity with the left shoulder joint, though it may be 
imbedded or adjacent to the pectoralis major or subscapularis 
muscle; Parkinson's disease with spasticity; and left 
shoulder capsulitis and impingement.  The physician opined 
that the veteran's left shoulder problem, impingement and 
capsulitis, was not caused by or the result of his retained 
shrapnel fragment.

On this record, the Board finds that an initial compensable 
rating for residuals of a shrapnel wound to the left axilla 
with RFB and scar is not warranted under           DC 5302, 
as nothing in the record shows symptomatology attributable 
solely to that service-connected disability that would 
warrant such rating.  In this regard, the Board notes that 
the veteran has several significant nonservice-connected 
disabilities affecting the left upper extremity, no symptoms 
of which may be considered in evaluating the service-
connected residuals of a shrapnel wound to the left axilla 
with RFB and scar.  In this regard, the Board notes the 2004 
VA physician's opinions that the prominent dorsal scoliosis 
concave to the right side with left scapular prominence and 
slight elevation of the left shoulder was likely secondary to 
the significant spasticity that had developed secondary to 
the veteran's non-service-connected Parkinson's disease, and 
that the veteran's left shoulder capsulitis and impingement 
were not caused by or the result of his retained shrapnel 
fragment.
       
While the reasonable doubt doctrine dictates that all 
symptoms be attributed to the veteran's service-connected 
disability in cases where it is not possible to distinguish 
the effects of a non-service-connected condition from those 
of a service-connected one (see Mittleider v. West, 11 Vet. 
App. 181 (1998)), in this case, the Board finds that most of 
the veteran's left upper extremity symptoms have been 
attributed by VA medical authorities to his significant non-
service-connected disabilities.  In fact, the 2004 VA 
physician noted that the shrapnel fragment was in no way 
close to the veteran's scapulohumeral joint, and opined that 
it was very likely that this small metallic fragment was 
likely stationary and asymptomatic at this point in time.

Neither is an initial compensable rating for residuals of a 
shrapnel wound to the left axilla with RFB and scar warranted 
under the criteria for rating skin diseases, as the pertinent 
evidence - consisting of the findings on the May 2004 VA 
examinations - does not show a scar that is deep or causes 
limited motion, with an area or areas exceeding 6 square 
inches (39 sq. cm.), such as to warrant a 10% rating under      
DC 7801; a superficial scar that does not cause limited 
motion, but involves an area of 144 square inches (929 sq. 
cm. or greater), such as to warrant a 10% rating under DC 
7802; a superficial scar that is unstable, such as to warrant 
a 10% rating under DC 7803; or a superficial scar that is 
painful on examination, such as to warrant a  10% rating 
under DC 7804.

Lastly, the evidence does not show that the veteran's scar 
that limits the function of the body part which it affects, 
such as to warrant a rating under DC 7805.  In this regard, 
the Board notes the May 2004 VA physician's findings that the 
shrapnel fragment was in no way close to the scapulohumeral 
joint; that this small metallic fragment was likely 
stationary and asymptomatic at this point in time; that the 
veteran currently had full range of left shoulder motion; and 
that, although the veteran complained of some discomfort in 
the left trapezius area and in the suprascapular muscle 
during internal rotation, these were not in continuity with 
the foreign body.   

Under these circumstances, the Board finds that the record 
presents no basis for assignment of an initial compensable 
rating for residuals of a shrapnel wound to the left axilla 
with RFB and scar under any applicable rating criteria. 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for an initial compensable rating for residuals of 
a shrapnel wound to the left axilla with RFB and scar must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2005) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's residuals of shrapnel wound alone have caused 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.

The applicable rating criteria contemplate a higher rating as 
related to the disability at issue.  However, the Board has 
not found the disability under consideration to be of such 
severity as to warrant assignment of a higher rating on a 
schedular basis other than that indicated above.  Likewise 
then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

An initial compensable rating for residuals of a shrapnel 
wound to the left axilla with RFB and scar is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


